DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshitome et al. (JPH0899145, with reference to translation).
Yoshitome et al. discloses a ring material (1 - see Fig. 1) to be subjected to forging to produce a ring molded article having two convex portions which respectively protrude on opposite sides of the ring molded article in a direction of a center axis thereof and extend in a direction of a circumference of the ring molded article (intended use), wherein straight line passing through centers of gravity of first and second side regions is inclined by an angle relative to the center axis of the ring material, the first and second side regions are obtained by virtually dividing a one half section of the ring material based on a middle of a maximum height of the ring material in the direction of the center axis of the ring material, and a range of the angle is 7 degrees to 40 degrees. Regarding the angle, the examiner understands the limitation as essentially requiring the walls of the ring to be tapered at an angle of 7 to 40 degrees (e.g. as shown in Fig. 9 of the instant application), such that a straight line (e.g. 5g) passing through centers of 
Height = 920mm
Small end: OD = 1040mm; ID = 350mm (thickness = 690mm)
Large end: OD =1600mm, ID = 900mm (thickness = 700mm)
Delta X (difference in radius between ends) = (1600-1040)/2 = 280mm, or (900-350)/2 = 275mm [noting that this value at each end differs by merely 5mm, or less than 2%]
Given the above, one can determine the taper angle (with respect to the vertical axis of the ring) as being the inverse tangent of Delta X/Height, which computes to about 17 degrees (i.e. between 7 and 40 degrees).
It is further noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the intent for the ring material “to be subjected to forging to produce a ring molded article having two convex portions which respectively protrude on opposite sides of the ring molded article in a direction of a center axis thereof and extend in a direction of a circumference of the ring molded article” amounts to intended use. The claimed subject matter is only to the intermediate product comprising the ring material itself. Its intent for some later use is substantially inconsequential to the patentability of the ring material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN103464987 (see paragraph 39) discloses a similar tapered ring having an angle of 64 degrees (or 24 degrees from the vertical as calculated in a similar manner as described above).
JPH08257671 (see paragraph 7) discloses a similar tapered ring having an angle of 37 degrees from the vertical as calculated in a similar manner as described above.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew P Travers/Primary Examiner, Art Unit 3726